 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   WALTER L. SWINGLER,                        Case No. 2:19-1135 DSF (ADS)

12                              Plaintiff,

13                              v.              JUDGMENT

14   THE DEPARTMENT OF VETERANS
     AFFAIRS, et al.,
15
                                Defendants.
16

17         Pursuant to the Court’s Order Accepting the Report and Recommendation of

18   United States Magistrate Judge and Dismissing Case IT IS HEREBY ADJUDGED that

19   the above-captioned case is dismissed with prejudice.

20

21   DATED: December 5, 2019
22                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
23

24
